Citation Nr: 1639853	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-43 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 20, 2007.

2.  Entitlement to a rating in excess of 20 percent for a low back disability.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 (initial PTSD rating assignment), January 2009 (TDIU) and August 2009 (back disability rating) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board in May 2015, when it was remanded to the RO for additional development.

The Board has determined that the PTSD rating issue may reasonably be considered to properly arise from the initial rating assignment in the grant of service connection for PTSD in the September 2006 RO rating decision.  Prior discussions of this issue have suggested that it arises from a later January 2009 RO rating decision, which may also be considered correct, but with the understanding that the appeal arises from the original assignment of an initial rating.  The Board notes that the Veteran initiated an appeal of the September 2006 initial rating assignment for PTSD when he filed a timely notice of disagreement in June 2007.  Later, but still within a year of the September 2006 decision, VA came into possession of an August 2007 report from a VA social worker; this report was not immediately added to the claims-file in this case, but would eventually serve as the basis of an a September 2009 RO grant of a 100 percent rating for PTSD effective from August 20, 2007 (the date of the report).  In May 2008, the RO issued a new rating decision raising the Veteran's initial rating for PTSD from 30 to 50 percent, and the RO issued a statement of the case (SOC) addressing the remainder of the PTSD rating issue on appeal; this adjudication was completed without the benefit of adjudicative review of the August 2007 VA social worker report.

The Veteran did not file an unequivocally clear substantive appeal within two months following the May 2008 SOC.  However, during the two months following the June 2008 mailing of the SOC, the Veteran and his representative submitted correspondence expressing the Veteran's belief that a 100 percent disability rating was warranted for PTSD since at least as early as March 2006 (as presented on a June 2008 VA Form 21-8940 claiming entitlement to TDIU on the basis PTSD as the only cited disability and a June 2008 written statement).  The Veteran also submitted correspondence in August 2008 (while the appeal period was still pending) testifying regarding his history of PTSD symptomatology.  Also in August 2008, the Veteran submitted a copy of the August 2007 VA social worker report that does not appear to have been available for review in the claims-file prior to that time.  This led to the RO issuing a new rating decision in January 2009 affirming the 50 percent rating for PTSD; the Veteran formally appealed this decision to the Board.

During the preparation of the appeal to the Board, the RO issued another rating decision in September 2009 awarding a 100 percent rating for PTSD effective from August 20, 2007, an effective date assignment that may not have been possible if the May 2008 rating decision assigning a 50 percent rating were considered to have become final, rather than part of an ongoing pending appeal.  The Veteran's contentions in this matter reflect that he seeks a rating in excess of 50 percent from the initial grant of service connection for PTSD.

The Board finds that no RO rating decision on the PTSD initial rating issue became final prior to the rise of this appeal because the RO did not have the opportunity to consider the new and material evidence of the August 20, 2007 VA social worker report until it was added to the claims-file in August 2008; the first RO rating decision considering this evidence is now on appeal before the Board, and that decision relates to the original claim for service connection.  38 C.F.R. § 3.156(b) requires that any subsequent decision based on new and material evidence received prior to expiration of the appeal period for a prior rating decision relates back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2010), at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  As no rating decision considered the new and material August 2007 evidence prior to the adjudication on appeal, the original claim remains involving the initial rating assignment is currently before the Board.  (In the alternative, and with the same functional outcome, it is reasonable to liberally read the Veteran's correspondence submitted in June 2008 as constituting (in the specific context of this case) a timely substantive appeal of the initial assignment of a disability rating for PTSD.)

There are conflicting indications as to how the RO construed the procedural history of this matter, and the Board here adopts the interpretation most favorable to the Veteran (by affording consideration of a potentially increased rating over a period of two-and-a-half years rather than a period of merely two months).

The issues of entitlement to a rating in excess of 20 percent for a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 20, 2007, the Veteran's PTSD was productive of a disability picture generally characterized by occupational and social impairment, with reduced reliability and productivity.  The Veteran's PTSD was not productive of a disability picture more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; or other symptoms of similar severity, frequency, and duration.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent have not been met for the period prior to August 20, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

With respect to the Veteran's claim resolved with a final decision herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the actions directed by the Board's May 2015 remand (those concerning the PTSD rating issue resolved by this Board decision) have been completed in substantial compliance with those directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the Board notes that the Veteran's pertinent records in the custody of the Social Security Administration (SSA) have been obtained and associated with the claims-file.

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which rating to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's claim for a higher rating for his PTSD is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118 .

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).  See DSM-IV.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was initially certified to the Board prior to August 2014, the DSM-5 is not applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The currently assigned 50 percent disability rating contemplates:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

As explained in the introduction section of this decision, above, this appeal arises from the initial disability rating assignment for the award of service connection for the Veteran's PTSD.  Thus, the period for consideration in this appeal for a higher initial rating assignment begins with the November 24, 2004 effective date for the award of service connection for PTSD.  Effective August 20, 2007, a 100 percent rating for PTSD has already been established.  Accordingly, the period for consideration in this case is from November 24, 2004 to August 20, 2007.

A November 2004 private psychiatric report (from Family Psychiatric Clinic) discusses the Veteran's in-service stressor event and post-service head injuries (including, as discussed in other evidence, the Veteran's September 2004 head injury suffered during a fall at work).  The November 2004 private psychiatric report presents a diagnosis of PTSD, and noted that the Veteran was at that time having some hallucinations, hearing voices and seeing his friend who committed suicide.  The report notes that the Veteran's sleep was adequate, he was not on any medications, and was not suicidal or homicidal.

A November 2004 medical note that states that the Veteran was unable to work from a psychiatric standpoint at that time.

A November 2004 VA medical note references the Veteran's September 2004 head injury and describes that the Veteran "was hearing voices and felt depressed for a few days after he fell," but he was "[n]ot feeling depressed now, not hearing voices now, said feels fine....  Said he loves his life and wants to live as long as he can."  A CT scan for the Veteran's head was performed and a determination was made that the Veteran "may go back to his usual work."

Private treatment notes from November and December 2004 from Wellsprings Center (included in a package of records associated with an SSA adjudication include a diagnosis of PTSD and a GAF score of 70.

A December 2004 report from Wilson Psychiatric Associates discusses the work accident head injury with "onset of nightmares and auditory hallucinations according to the patient."  This report describes that the Veteran was seen in December 2004 and denied any depression, anxiety, or hallucinations at that time; he denied any recent or remote history of suicidal or homicidal ideations.  The Veteran was noted to be cooperative, pleasant, and appropriate; no psychosis was noted.  The author found "no reason patient cannot return to work."

A December 2004 report from Horizon Behavioral Services shows that no DSM-IV diagnosis was found, the Veteran had a GAF score assignment of 100, and the author commented: "No Diagnosis - may return to work."

A January 2005 report shows that a licensed clinical social worker cleared the Veteran to return to work as of a date in November 2004.

A January 2005 note from Wilson Psychiatric Associates recommends that the Veteran be excused for any work missed prior to December 17th 2004.

The Veteran underwent a VA examination for rating purposes in connection with this appeal in August 2006.  The August 2006 VA examination report indicates that the Veteran had vivid memories of an in-service stressor involving the death of a friend, and described seeing the face of his deceased friend and hearing his friend ask him why he is leaving him.  The Veteran reported frequent nightmares and dreams about the friend.  He described being in misery because of the frequent intrusive flashbacks and memories daily.  He recalled that on one occasion he grabbed a gun to shoot away the image of his friend, but accidentally shot himself in the leg.  The Veteran described trying hard to avoid any thoughts of the friend.

The Veteran also reported having trouble with relationships with people, and that he does not want to get close to anyone.  He said that he cannot be around people, and that he isolates himself all the time.  He also described trouble with anger and irritability, and that he was hypervigilant and always on edge.  The Veteran described that during the 29 years after the stressor event he felt as if he was losing his mind and frequently saw the face of his friend every day.  He recalled that his mental symptoms began in 1977, and denied any other psychiatric problems or treatment for any psychiatric conditions.  He explained that he had to leave his marriage because of his PTSD symptoms, that he does not get along with anyone, that he avoids thinking about the stressor event, and that he has decreased interest in his usual activities and detachment from others.  He reported difficulty staying asleep due to frequent nightmares.  He described that he startles easily and has hypervigilance.

The recorded mental status examination findings noted that the Veteran was considered by the VA examiner to be a reliable historian.  The Veteran was oriented to person, place, time, and purpose.  He was neatly and appropriately dressed.  Behavior was appropriate.  His affect and mood were depressed and tearful.  He communicated normally with normal speech and normal concentration.  The findings indicated no panic attacks, no suspiciousness, no delusions.  The VA examiner noted that the Veteran did have auditory or visual hallucinations of his friend.  There were no obsessive rituals.  Normal thought processes and normal judgment were noted.  A normal ability to think abstractly was noted.  His memory was intact.  There was no suicidal or homicidal ideation.  The Veteran was diagnosed with "PTSD, chronic" and assigned a GAF score of 50, reflecting the highest level of function within the range indicating serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).

The VA examiner remarked that the symptoms had lasted for more than three months, that the Veteran was able to manage his own benefits, and that he performed his own activities of daily living.  The VA examiner summarized the Veteran's psychiatric impairment as featuring symptoms that cause "occupational and social impairment with reduced reliability and productivity as evidenced by disturbance of mood and motivation and difficulty in establishing and maintaining effective work and social relationships."  The VA examiner found that the Veteran was not a danger to himself or others, and that he understood simple and complex commands.

A June 2007 VA medical record shows that the Veteran sought mental health treatment because he was having nightmares that involved killing people; this was not otherwise described to be associated with homicidal ideation or intentions.

Records associated with an April 2009 SSA determination include a July 2007 Mental Residual Functional Capacity Assessment.  The Veteran was found to have no significant limitations of understanding and memory except for moderate limitation of ability to understand and remember detailed instructions.  There were no significant limitations of sustained concentration and persistence except for moderate limitation of ability to carry out detailed instructions, moderate limitation of ability to maintain attention and concentration for extended periods, moderate limitation of the ability to work in coordination with or proximity to others without being distracted by them, and moderate limitation of the ability to complete a normal work-day and work-week without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  There were no significant limitations of social interaction except for a marked limitation of the ability to interact appropriately with the general public, a moderate limitation of the ability to accept instructions and respond appropriately to criticism from supervisors, and a moderate limitation of the ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  There were no significant limitations of adaptation except for moderate limitation of the ability to respond appropriately to changes in the work setting.

A July 2007 psychiatric assessment associated with the Veteran's SSA adjudication shows that the Veteran was neatly groomed but displayed almost no direct eye contact and tended to look towards the side wall.  The Veteran was cooperative, his thought process was goal directed and organized, while his speech was somewhat pressured, although not excessively.  The Veteran described experiencing nightmares and flashbacks since leaving the military.  The Veteran explained that he felt that his PTSD symptoms caused him to lose his wife and family due to an inability to get along.  The Veteran described himself as being sometimes "extremely mean and irritable" and that "this is why he tends to avoid people now" and "isolates."  The Veteran described that he rarely leaves his house.  The report shows that the Veteran indicated that he felt depressed and "says he has been suicidal."  He described hearing voices and "he has had homicidal and suicidal ideations secondary to the voices."  The Veteran indicated that the symptoms had been much worse since his September 2004 head injury from a fall at work, and that he had to get rid of his gun because he was waking from nightmares and finding he was holding his gun.  The report indicates that the Veteran described remaining irritable and isolative, with a loss of interest and loss of pleasure.  The Veteran indicated that he had suicidal and homicidal thoughts, but denied any intent or plan.  The Veteran stated that he believed that "nothing has changed since 2004."  The Veteran reported that he was not receiving mental health treatment at the time.

The July 2007 report shows that the Veteran described that he last worked in March of 2007.  The Veteran described that he lived with his mother, that other family members would call and check on him, and that he did not have friends.  Mental status examination findings show that the Veteran was oriented to person, place, time, and situation.  Tests of the Veteran's memory, calculations, concentration, fund of knowledge, identification of similarities, and interpretation of abstractions revealed no noted abnormalities.  The examiner noted that the Veteran described experiencing the hyperarousal, intrusive thoughts, and avoidant symptoms of PTSD in addition to auditory hallucinations.  The examiner noted, however, that "[i]n spite of it, he describes leaving work only after being advised that worker's compensation would continue to pay him when he came to work with a cane," and the examiner stated: "Work limitations for this claimant would stem primarily from physical limitations."  In this regard, the examiner found that the Veteran "should be capable of understanding simple and even relatively complex instructions and tasks," and noted that "[h]e has some difficulty dealing effectively with others and responding effectively to work pressures, although again it does not appear to be problematic for him before leaving his job [sic]."  The examiner diagnosed PTSD "with psychotic symptoms" and depressive disorder, not otherwise specified.

The Veteran is currently assigned a 50 percent rating for PTSD for the period prior to August 20, 2007, and the Board finds that the criteria for the next-higher schedular rating of 70 percent are not more nearly met in this case.  The evidence does not indicate that the Veteran's impairment featured symptoms such as obsessional rituals interfering with routine activities; intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or other symptoms of similar severity, frequency, and duration as contemplated by the 70 percent rating criteria.

Although the Veteran reported during his July 2007 examination for SSA purposes that he experienced suicidal and homicidal ideation amongst symptoms that had not changed since 2004, the Board finds that this report is contradicted by the Veteran's repeated and specific prior denials of any suicidal or homicidal ideation from 2004 and 2006 (including in the August 2006 VA examination report).  In light of the fact that the Veteran's statement in July 2007 indicating suicidal and homicidal ideation (as part of symptoms said to be unchanged since 2004) was made in the pursuit of monetary benefits from another government agency and is contradicted by his other statements during the period in question, the Board finds that it is not credible in this case.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  The statement was self-serving to the extent that it tended to support the Veteran's claim for monetary benefits from another federal agency.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

The Board notes that the July 2007 functional assessment report for SSA purposes, near the end of the period for consideration in this matter, includes a marked checkbox indicating that the Veteran had moderate limitation of the ability to respond appropriately to changes in the work setting (with no other significant limitations of adaptation).  The Board has considered whether this indicates difficulty in adapting to stressful circumstances (including work or a worklike setting) as contemplated by the criteria for 70 percent rating.  The Board finds that it does not.  The Board notes that the July 2007 psychiatric assessment in the same set of SSA documents explains that "[w]ork limitations for this claimant would stem primarily from physical limitations," and that "[h]e has some difficulty dealing effectively with others and responding effectively to work pressures, although again it does not appear to be problematic for him ...."  The Board finds that the July 2007 psychiatric assessment, presented with written description and explanation of findings, is more probative and persuasive than the July 2007 functional assessment checkbox due to the psychiatric assessment's comparatively greater degree of detail of description and explanation.  The Board reads the July 2007 psychiatric assessment's explanation of findings to indicate that although the Veteran had more than zero difficulty dealing with work pressures ("some difficulty dealing effectively with ... work pressures"), the extent of such difficulty was not significantly disabling ("does not appear to be problematic for him") and did not significantly contribute to the recent conclusion of his employment activities (stating that this difficulty was not "problematic for him before leaving his job," and that "[w]ork limitations for this claimant would stem primarily from physical limitations.")

The Board also notes that the July 2007 functional assessment report for SSA purposes includes a marked checkbox indicating that the Veteran had a marked limitation of the ability to interact appropriately with the general public, a moderate limitation of the ability to accept instructions and respond appropriately to criticism from supervisors, and a moderate limitation of the ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  The Board has considered whether this, in the context of the Veteran's otherwise documented difficulties with relationships and social interaction, indicates an inability to establish and maintain effective relationships as contemplated by the criteria for a 70 percent rating.  The Board finds that it does not.  The Board finds that the Veteran's difficulty in establishing and maintaining effective work and social relationships during the period in question more nearly approximated the level of "difficulty" contemplated by the assigned 50 percent rating, and not the level of "inability" contemplated by a 70 percent rating.  The Board notes that the July 2007 psychiatric assessment in the same set of SSA documents explains that "[w]ork limitations for this claimant would stem primarily from physical limitations," and that "[h]e has some difficulty dealing effectively with others ..., although again it does not appear to be problematic for him ...."

The Board finds that the July 2007 psychiatric assessment, presented with written description and explanation of findings, is more probative and persuasive than the July 2007 functional assessment checkbox due to the psychiatric assessment's comparatively greater degree of detail of description and explanation.  The Board reads the July 2007 psychiatric assessment's explanation of findings to indicate that although the Veteran had more than zero difficulty with relationships ("some difficulty dealing effectively with others ..."), the extent of such difficulty was not significantly disabling ("does not appear to be problematic for him") and did not significantly contribute to the recent conclusion of his employment activities (stating that this difficulty was not "problematic for him before leaving his job," and that "[w]ork limitations for this claimant would stem primarily from physical limitations.")

The July 2007 psychiatric examination report shows that the Veteran described that "nothing has changed since 2004" with regards to his psychiatric symptom experience.  The other evidence from the period shows symptomatology that more nearly approximates the level of disability contemplated by a 50 percent rating than that contemplated by a 70 percent rating.  Indeed, the August 2006 VA examination report shows that the examiner at that time, informed by direct examination and interview of the Veteran, characterized the Veteran's impairment as featuring symptoms that cause "occupational and social impairment with reduced reliability and productivity as evidenced by disturbance of mood and motivation and difficulty in establishing and maintaining effective work and social relationships."  The Board finds that the August 2006 VA examiner's characterization is supported by the findings in that examination report and otherwise in the evidentiary record, and the August 2006 VA examiner's characterization directly corresponds to the level of impairment described in the criteria for a 50 percent rating.

The Board has also considered whether the Veteran's specific history of hallucinations present a basis for award of a rating in excess of 50 percent for the period prior to August 20, 2007.  The Board finds that it does not.  The Board recognizes that the criteria for a 100 percent rating contemplate symptoms such as "persistent delusions or hallucinations."  However, the matter of determining the appropriate rating assignment features a determination of the amount of occupational and social impairment caused by symptoms of particular nature and severity.  The criteria for a 100 percent rating require "[t]otal occupational and social impairment...."  Such impairment is not shown in this case for the period prior to August 20, 2007.  Again, as discussed above, the Board notes that the July 2007 SSA psychiatric assessment indicates that the Veteran's psychiatric symptoms did not prevent him from working; the Veteran acknowledged that he had in fact actually continued to maintain his employment activity until a date in March 2007, and the cessation of that employment activity was primarily attributed to physical disabilities rather than impairments from mental health.  The Board also notes that the Veteran was deemed unable to work for a short period while recovering from his September 2004 post-service head injury (prior to the period for consideration in this appeal), but he was cleared to return to work in November 2004 (the beginning of the period for consideration) or December 2004 without an indication of unemployability due to PTSD.

The evidence does not indicate that the Veteran's PTSD otherwise manifested in gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms of similar severity, frequency, and duration as contemplated by the 100 percent rating criteria.

In summary, the Board finds that the evidence shows that the Veteran's occupational and social impairment with reduced reliability and productivity for the period prior to August 20, 2007 did not manifest in occupational and social impairment with deficiencies in most areas due to symptoms of similar severity, frequency, and duration as those contemplated by the criteria for ratings in excess of 50 percent.  During the period prior to August 20, 2007, the Veteran's PTSD is shown to have manifested in a disability picture most nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Accordingly, no rating in excess of 50 percent is warranted prior to August 20, 2007 (to include with consideration of potential staged ratings).  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Other Considerations

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, for the period prior to August 20, 2007, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned rating, as discussed above), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Thus, based on the record before it, the Board does not find that the evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The schedular criteria for PTSD contemplate the entirety of broad sets of symptoms of similar severity or effect as the listed examples.  The use of the term "such as" in the schedular rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects.  Mauerhan v. Principi, 16 Vet. App. 436, at 442 (2002); see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  The Veteran's PTSD has not required frequent inpatient care or caused marked industrial impairment beyond that addressed in the schedular rating.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Finally, a claim for increased rating includes a claim for a finding of TDIU, where there is evidence of record regarding unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for TDIU due to PTSD has not been raised for the period in consideration in the PTSD rating issue on appeal.  During the period for consideration in this case, from November 2004 to August 2007, the Veteran did not assert that he was unemployable due specifically to PTSD and, in fact, was still formally employed throughout this entire period, and was actually participating in employment activity until March 20, 2007.  The April 2009 SSA determination found that the Veteran's unemployability (beginning in March 2007) was due to severe impairment from osteoarthritis and degenerative joint disease of the knees together with psychiatric impairment; it did not indicate that psychiatric symptoms alone rendered the Veteran unemployable.

An October 2008 VA Form 21-4192 submitted by the Veteran's last employer confirms that he remained employed from 1978 until a date in September 2007, while missing work due to injuries from March 20, 2007 until resigning in September 2007.  The July 2007 SSA psychiatric examination report shows, in the Veteran's documented statements and in the examiner's conclusions, that the Veteran was working until he was sent home due primarily to his physical impairments (walking with a cane); the report indicates that his physical impairments, and not psychiatric symptoms, were determined by the psychiatric examiner to be the primary cause of his difficulties with work.

The Board acknowledges that the Veteran's June 2008 correspondence (submitted after the period for consideration in this case) asserts that he believed he was unemployable due to his PTSD at that time, and asserts that he become too disabled to work full-time in March 2006.  The Board notes that the reference to March 2006 appears to have been made in error (mistaking 2006 for 2007), as the record otherwise clearly indicates that he was working until at least March 2007; this was specifically reported by the Veteran to the July 2007 SSA psychiatric examiner and in the October 2008 submission from the Veteran's employer.  In any event, the Board again finds that the record reflects that the Veteran was actually engaged in full-time gainful employment activity throughout the period until March 2007, and thereafter ceased employment activity due primarily to physical impairment and not service-connected psychiatric symptoms.

The Board also notes that the Veteran was deemed unable to work for a period while recovering from his September 2004 post-service head injury (prior to the period for consideration in this appeal), but he was cleared to return to work in November 2004 (the beginning of the period of consideration) or December 2004 without an indication of unemployability due to PTSD.

Thus, in summary, the record clearly indicates that the Veteran was employed throughout the period for consideration from November 2004 through August 2007, and the evidence is equally clear that any period in 2007 when he was not actually working was primarily due to physical impairments and not PTSD symptomatology.  The record does not indicate that his employment was reduced to the level of non-gainful or merely marginal employment due to his PTSD.  Given that the Veteran was employed throughout all or most of the period for consideration, and the period where he missed work has been attributed primarily to physical disability rather than psychiatric symptomatology, the record does not raise the issue of entitlement to TDIU due to PTSD during the period for consideration in this case.  (The distinct issue of entitlement to TDIU on the basis of the Veteran's complete set of service-connected disabilities remains on appeal and is addressed in the remand section of this decision.)


ORDER

Entitlement to an initial rating in excess of 50 percent for service-connected PTSD, for the period prior to August 20, 2007, is denied.


REMAND

In May 2015, the Board remanded the low back disability rating issue for VA to obtain a new VA examination on the matter.  The claims file reflects that the Veteran failed to report for the examination in November 2015.  However, a copy of the examination letter notifying the Veteran of the date and time is not associated with the claims file.  Moreover, the December 2015 supplemental statement of the case (SSOC) does not include the date of the notification letter.  (The claims file reflects that VA had the Veteran's correct address.)  The Veteran is not being assisted by a representative in this case.  The Board notes that recent VA medical reports show that VA was in the process of fitting the Veteran for a new back brace in March 2016, and the Veteran has reported for other various VA treatment appointments and VA compensation rating examinations since November 2015.  As discussed below, recent caselaw further complicates the matter of relying upon the pertinent June 2009 VA examination report of record, and the evidentiary record contains suggestions that the symptom manifestations and severity of the Veteran's service-connected low back disability may have notably increased since that time.  Under the circumstances, to ensure fulfillment of the duty to assist by providing the Veteran with the opportunity to attend an adequate an up-to-date VA examination to evaluate his low back disability, the Board finds it reasonable to remand for a new attempt to afford the Veteran with a VA examination in this case.

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.

The June 2009 VA examination report in this case does not comply with Correia.  Accordingly, the Veteran should be afforded a new VA examination to correct all of the deficiencies noted above.

The appeal seeking TDIU is inextricably intertwined with the rating issue being remanded at this time, as development of the evidence and the outcome of the pending rating issue may impact the outcome of the TDIU claim.  Thus, the Board must defer final adjudication of the TDIU issue until the directed development has been accomplished and the evidentiary record is determined to be complete.  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA medical reports generated since the last such update of the claims-file, obtaining reports pertaining to treatment the appellant has received that is relevant to his back disability rating claim and his TDIU claim on appeal.

2.  The RO should schedule the Veteran for a VA examination to evaluate the service-connected low back disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the thoracolumbar spine following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence would allow for such an opinion.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether the Veteran's service-connected disability includes intervertebral disc syndrome and, if so, whether such disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including radiculopathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.

Finally, the examiner should provide a medical opinion addressing the impact of the Veteran's low back disability on his ability to work.  The complete bases for all medical opinions must be provided.

3.  After completion of the above and any further development suggested by the expanded record or deemed necessary, the AOJ should review the record and readjudicate the claims remaining on appeal (including the inextricably intertwined issue of entitlement to TDIU).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


